PETERSON, Justice,
concurring.
I concur fully in the opinion of this Court, which I understand to be a faithful application (and careful explanation) of unchallenged precedent. I write separately to observe that our precedent regarding takings and inverse condemnation claims arising under the Georgia Constitution has rarely grappled with the actual text of the Just Compensation Clause from which they arise. Instead, we have relied primarily on federal precedents applying the Takings Clause of the Fifth Amendment to the United States Constitution. It’s not at all clear to me that the Just Compensation Clause and the Takings Clause have the same scope and meaning.
The text of our Just Compensation Clause appears broader than the federal Takings Clause. The Takings Clause reads “nor shall private property be taken for public use, without just compensation.” U. S. Const. Amend. V. But the Just Compensation Clause provides (subject to a variety of subsequent textual exceptions) that “private property shall not be taken or damaged for public purposes without just and adequate compensation being first paid.” Ga. Const, of 1983, Art. I, Sec. Ill, Par. I (a) (emphasis supplied). This textual difference between the Clauses seems to me significant enough to raise questions about the validity of our case law often interpreting the Clauses as essentially the same. Answering those questions would require our careful consideration of text, context, and history And this provision of the Georgia Constitution has a particularly complex history; although present in every Constitution since 1861, its form has changed in some fashion in each new Constitution. But no party has raised or briefed such issues here, and so I leave them for another day